[gsky3q2020ex10_1001.jpg]
Exhibit 10.1 STRICTLY CONFIDENTIAL August 2, 2020 Andrew Kang Dear Andrew:
GreenSky, Inc. (also referred to as “GreenSky” or the “Company”) is pleased to
offer you a full-time position to serve as the Executive Vice President and
Chief Financial Officer, reporting directly to David Zalik, GreenSky’s Chief
Executive Officer. The position is located in Atlanta, Georgia, and includes the
duties we discussed, and others as reasonably assigned from time to time. Your
start date will be on or before September 1, 2020, or as soon thereafter as your
obligations to your current employer permit (but in no event later than November
9, 2020); it being understood that if you do not commence employment with
GreenSky by November 9, 2020 (other than due to a refusal by GreenSky to employ
you), this offer letter shall be null and void and of no force or effect. Your
bi-weekly salary will be $25,000.00, which is equivalent to $650,000.00 on an
annual basis. You will be paid in accordance with GreenSky’s customary payroll
practice, which currently provides for bi-weekly pay periods, subject to tax
withholdings and other standard payroll deductions. You will also be eligible
for an annual discretionary cash bonus, with a target of 50% of your annualized
base salary, based upon the achievement of certain agreed-upon executive annual
performance objectives and the achievement by the Company of EBITDA targets
established from time to time by the Company’s board of directors (the “Board”)
or by the Compensation Committee of the Board. You will be eligible to
participate in the GreenSky, Inc. 2018 Omnibus Incentive Compensation Plan (the
“Omnibus Plan”), at a targeted annual value of $650,000.00, with annual awards
(“LTIP Awards”) initially composed 2/3 of RSA grants and 1/3 qualified stock
options, each LTIP award to vest ratably over grant date Anniversaries 1-4.
Current forms of award agreement for these grants, and a copy of the Omnibus
Plan, have been provided separately. Your annual cash bonus and LTIP Awards



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_1002.jpg]
for calendar year 2020 (“CY 2020”) will be prorated based on your actual start
date, with the cash bonus for CY 2020 paid when annual bonuses for CY 2020 are
paid to other NEOs and with the prorated LTIP Awards for CY 2020 granted within
30 days following commencement of employment. Except as otherwise provided in
GreenSky’s Executive Severance Plan (the “Severance Plan”), you must be employed
by GreenSky on the date any annual bonus is distributed (or due to be
distributed) to be eligible for the bonus. The current forms of award agreement
will be used for your CY 2020 LTIP Awards. You will be granted two hundred
thousand (200,000) Class A Restricted Stock Awards (RSAs) pursuant to the
GreenSky Omnibus Plan within 30 days of commencement of employment, such grant
to vest 25% per annum (4-year vesting on anniversaries 1-4 of your date of
employment) with acceleration upon a Change in Control (as defined in the
Severance Plan). This award will be governed by an award agreement that is
consistent with the express terms of this offer letter and that otherwise
follows the current form of RSA agreement. In the event that before the second
anniversary of your commencement of employment you are terminated by the Company
other than for “Cause” (as defined herein) or “Disability” (as defined in the
Severance Plan) or you terminate your employment for “Good Reason” (as defined
in the Severance Plan), GreenSky will pay you $378,000 within 60 days following
such termination (the “Termination Payment”) less the fair market value of all
vested RSAs as of the date of such termination, provided that if the fair market
value of such vested RSAs as of such date equals or exceeds $378,000 then no
Termination Payment shall be due hereunder. You will be provided with a
$150,000.00 cash relocation stipend, to be funded within 45 days from
commencement of employment, and taxable as relocation. To the extent that any
portion of the relocation stipend is used for expenses incurred that are
non-deductible, such non-deductible amount will be fully grossed up for federal
income taxes at the rate of 38% and for other taxes at the highest applicable
marginal tax rate. Subject to your continued employment as of such date, the
Company shall pay you a $220,000.00 cash sign-on bonus on or before February 28,
2021, provided that such sign-on bonus shall also be payable if, prior to
February 28, 2021, you are terminated by the Company other than for “Cause” (as
defined herein) or “Disability” (as defined in the Severance Plan) or you
GreenSky, LLC | 5565 Glenridge Connector, Atlanta, GA 30342 | 1-866-936-0602 2



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_1003.jpg]
terminate your employment for “Good Reason” (as defined in the Severance Plan).
You agree to promptly reimburse the Company the full amount of such sign-on
bonus if your employment with the Company terminates before the second
anniversary of your commencement of employment with GreenSky, except in
connection with a termination by the Company other than for “Cause” (as defined
herein) or “Disability” (as defined in the Severance Plan) or by you for “Good
Reason” (as defined in the Severance Plan) or due to a material uncured breach
by the Company of the terms of your employment. You will be expected to commute
to Atlanta weekly, obtaining a (GreenSky subsidized) apartment in metro Atlanta
allowing you to work on-site at the Company’s corporate headquarters during
normal working hours pending eventual permanent relocation to metro Atlanta
within one year of commencement of your employment with GreenSky. If (a) you are
terminated by the Company for any reason other than “Cause” (as defined herein)
or “Disability” (as defined in the Severance Plan) or (b) you resign your
employment for “Good Reason” (as defined in the Severance Plan) or due to a
non-cured material breach by the Company of the terms of your employment, and
provided that you have complied with the notice and opportunity-to-cure
provisions of the Severance Plan, the Company will provide the benefits
described in the Severance Plan (sent under separate cover). Provision of such
benefits will further be contingent upon your execution, and delivery within 60
days after your employment terminates, of a customary release and separation
agreement that (x) does not release claims under any applicable GreenSky plan,
program, agreement, or arrangement (other than duplicative severance benefits,
if any), and (y) does not impose any additional post-employment restrictions,
obligations or forfeitures on you, other than reasonable cooperation
obligations; provided that such release and severance agreement is delivered to
you with 10 days after your employment terminates. A copy of the form of
agreement currently used has been provided separately. For the purposes of this
provision, “Cause” means any of the following: the current use of illegal drugs;
conviction of any crime which involves moral turpitude, fraud or
misrepresentation; commission of any act which constitutes a felony and which
adversely impacts the business or reputation of the Company; deliberate fraud;
misappropriation or embezzlement of Company funds or significant property;
willful or GreenSky, LLC | 5565 Glenridge Connector, Atlanta, GA 30342 |
1-866-936-0602 3



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_1004.jpg]
reckless misconduct which is materially injurious to the reputation, business,
business prospects, or business relationships of the Company; any material
violation or default, not cured on 10 days written notice from the Company to
you describing the violation and/or default in reasonable detail and requesting
cure, of any material written agreement you have with the Company or any of the
Company’s material written policies in effect from time to time; material and
continuous failure to meet reasonable performance criteria or reasonable
standards of conduct established in writing from time to time by the Company,
which failure is not cured by you within 45 days after your receipt of written
notice describing in reasonable detail the deficiencies with respect to such
performance or conduct; or your failure to permanently relocate to metro Atlanta
within one year of commencing employment with the Company. Standard GreenSky
employee benefits to include group health coverage, 401K participation, paid
holiday, vacation & personal days (uncapped for Executive level). The GreenSky
employee benefits are specified in the Employee Manual and currently include
paid time off for vacation and sick time, health and dental insurance, short and
long-term disability insurance, flexible spending/dependent care account, 401k
and optional AFLAC supplemental insurance. GreenSky reserves the right to modify
the terms and conditions of these benefits at any time in its sole discretion
and as required by the needs of the business. You will also be entitled to the
benefits described in the Indemnification Agreement that has been provided to
you separately, which agreement will be fully executed on or before your actual
start date, and to prompt payment, or reimbursement, of legal fees and other
charges of counsel you reasonably incur (not to exceed $5,000.00) in connection
with entering into, and implementing, the arrangements described in this letter.
As a GreenSky employee, you will be expected to abide by all GreenSky policies,
practices, and procedures, as outlined in GreenSky’s Employee Manual. You also
agree to execute and deliver, prior to your employment through the digital
on-boarding process, GreenSky’s Confidentiality, Non-Solicitation,
Non-Recruitment, Non-Competition, and Invention Assignment Agreement (the
“Employee Agreement”), provided that, notwithstanding anything to the contrary
therein, (i) the non-competition covenant in the GreenSky, LLC | 5565 Glenridge
Connector, Atlanta, GA 30342 | 1-866-936-0602 4



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_1005.jpg]
Employee Agreement shall lapse one year following the termination of your
employment for any reason, and (ii) nothing in the Employee Agreement shall
restrict you from performing any of the same, or similar, duties that you
performed for GreenSky for any person or entity that offers or facilitates
point-of-sale financing or online consumer lending so long as, with respect to
such person or entity, neither such financing nor such lending is a material
activity or a material source of revenue. A copy of the Employee Agreement has
been provided separately. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States. By
accepting this offer, you represent and warrant that your employment with
GreenSky will not violate any agreement, obligation or understanding that you
may have with any third party, including your current employer or any prior
employer, (y) you acknowledge that if the foregoing representation and warranty
is in any significant respect incorrect, GreenSky will be excused from an
obligation to hire you, and (z) upon notifying your current employer of your
intention to resign your employment, you agree to ask your current employer for
a copy of any restrictive covenant or similar type of restriction to which you
are subject and to furnish same to GreenSky promptly. GreenSky in return
warrants that it will not require you to commit any such violation. GreenSky
warrants that it has successfully completed all required professional reference
checks, background investigations, credit investigations, and other
pre-employment checks that may apply. GreenSky further warrants that it is fully
authorized to enter into, and carry out the terms of, this offer letter. Please
understand that your employment with GreenSky will be at will. This means that
either you or GreenSky may terminate your employment at any time, for any
reason, not prohibited by law. The nature of this employment relationship, and
the terms set forth in this letter, cannot be changed except in a writing signed
by you and an executive officer of GreenSky. In the event of any conflict
between the terms of this letter and those of any other document or
understanding, the terms of this letter shall, to the extent more favorable to
you, control. GreenSky, LLC | 5565 Glenridge Connector, Atlanta, GA 30342 |
1-866-936-0602 5



--------------------------------------------------------------------------------



 
[gsky3q2020ex10_1006.jpg]
If you choose to accept our offer under the terms described, please sign below
and return an executed copy of this letter by August 4, 2020. Signatures
delivered by facsimile (including, without limitation, by “PDF”) shall be
effective for all purposes. We look forward to your favorable reply and to a
productive and enjoyable work relationship. We are excited to have you join us.
Very truly yours, /s/ David Zalik David Zalik CEO/GreenSky Accepted by: /s/
Andrew Kang ______________ Date: August 4, 2020 _____________________ GreenSky,
LLC | 5565 Glenridge Connector, Atlanta, GA 30342 | 1-866-936-0602 6



--------------------------------------------------------------------------------



 